DETAILED ACTION
	This action is in response to the applicant’s after-final consideration program request filed on April 4, 2022. Claims 1-9 and 11-15 are pending and addressed below. 

Response to Amendment
Claims 1 and 11 have been amended. Claim 10 is cancelled. Claims 1-9 and 11-15 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, filed April 4, 2022, with respect to claims 1-9 and 11-15 have been fully considered and are persuasive.  The rejections of claims 1-9 and 11-15 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Barbee, US 2011/0048712 (hereinafter Barbee)”, for the following reasons:
Barbee discloses a method of deploying plugging devices in a well the method comprising flowing a fluid (arrows 75) through a conduit (71) containing a queue of the plugging devices (see Fig 7-8). The queue is obstructed from passing through the conduit by a release structure formed by valving members (43, 44, 45 or 112, 113). A tool (74) is used to displace the valving members (43, 44, 45 or 112, 113) thereby releasing a portion of the queue of the plugging devices (40, 41, 42 or 102) at a time into the well. The releasing of the plugging devices further comprises the fluid flow (75) carrying the portion of the queue of the plugging devices (40, 41, 42 or 102) from the conduit into the well.
Barbee does not disclose an uninterrupted queue of plugging devices, as each plugging device is individually held by separate valving members.
Barbee fails to suggest alone, or in combination, the limitations of “flowing a fluid through a conduit containing an uninterrupted queue of the plugging devices” as recited in claim 1 and “a first conduit containing an uninterrupted queue of the plugging devices, wherein a fluid flow passed through the first conduit” as recited in claim 11. 
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676